PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/280,442
Filing Date: 29 Sep 2016
Appellant(s): Dropbox, Inc.



__________________
Ryan Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	
VI. Rejection of Claims 1, 3, 4, 17 and 20 under 35 U.S.C. 103(a) (bottom of page 7 of Brief):
A. There is no factually supported reason to combine the prior art references of Rein in view of Collins. (top of page 8 of Brief).

	The Examiner respectfully disagrees.

	Both the prior art of Rein and the prior art of Collins are related to methods by which differences between documents are determined and subsequently presented to an end-user via a user interface.
Rein provides a GUI that displays a table (e.g. a form of document, see Rein at p. 1, [0027]) where data within the table may be selected by the user. Upon selection of a particular table cell containing a particular data, the user is presented with a pop-up that displays “edit history data” depicting a record of changes (differences or “diffs”) affecting the particular data in the particular/selected table cell (see Rein at Abstract; Figures 2-9, 11). The environment taught by Rein is collaborative in nature as can be seen in the “edit history data” where multiple users are documented as having made changes to selected table data.
Rein teaches a database server 110 hosting a table data database 11 and/or a user edit history database 112. Table data 113 is retrieved from the table data database 111 and transmitted via network 109 to be received and displayed by one or more devices 102. The table data 113 may include the “edit history data” from the edit history database 112 (see Rein at pp. 2-3, [0032]-[0034]).
Here, the database server 110 and its various databases (e.g. 111 or 112) are supported/managed by various software (see Rein at pp 7-8, [0058]-[0061]; Figs. 18-20).
Said “system” is interpreted by the Examiner as the claimed content management system where the supporting/managing software is collectively interpreted by the Examiner as the claimed second application.
Rein further teaches a user 101, who uses one or more devices 102 (see Rein at p. 2, [0032]; Fig. 1) to generate a table request 108. The user 101 may be a knowledge worker. Each of the one or more devices may have a display to show a GUI. Residing as part of these one or more devices 102 is a table display and editing GUI 107. This table display and editing GUI 107 may be part of a browser application or a stand-alone application. The table request 108 is issued by the knowledge worker via the GUI 107 to a database server 110 (see Rein at p. 2, [0032]; Fig. 1).
The software residing on the one or more devices 102 is interpreted by the Examiner as the claimed first application.
Rein teaches that the user 101 (aka knowledge worker) interacts with the database server 102 and vice versa.

Collins teaches both a processing server 2004 and one or more client devices 2006a, b; client devices 2006 indirectly connected (e.g., in communication with) to processing server 2004 via network 2008; client device 2006b being directly connected (e.g., in communication with) to the processing server 2004 and may in fact be the same physical device as processing server 2004 (p. 8, [0153]; Fig. 1).
Collins teaches that the processing server 2004 is configured for maintaining a database 2095 (p. 8, [0155]; Figs. 1-2). The database 2095 storing “document families” (see p. 2, [0015] for definition). The processing server 2004 is also responsible for determining and providing to the client devices 2006 “diffs” between two document versions via document diff logic 1010, alignment logic 1013 and rendering engine 1030 (pp. 8-9, [0159]-[0162]; Figs.
Client devices 2006 may include text editing software such as Microsoft Word (p. 8, [0157]).
The Examiner interprets the claimed first application as the text editing software (e.g. MS Word) stored on the client devices 2006.
The Examiner interprets the claimed second application as the processing server 2004 containing database 2095 which has stored “document families”. Due at least in part that the processing server 2004 containing database 2095 stores “document families”, and also performs other functions (e.g. “diffs”, see above), it is further interpreted by the Examiner as the claimed content management system.
The client devices 2006 are in communication with the processing server 2004 either via network 2008 or through a direct connection (p. 8, [0153]; Fig. 1).
The client devices 2006 hosting text processing software (e.g. MS Word) are separate systems from that of the processing server 2004 hosting “diff” and other software.
Hence, the “system” comprises at least two programs hosted on separate devices; the separate devices in communications with each other.

Thus, both Rein and Collins essentially teach client/server systems that are in communication with one another where data is stored at a server and is requested by a user at a client for display and/or manipulation.

Rein fails to teach passage of a viewing location from the GUI 107 hosted by the device 102 to the database server 110 comprising various databases (e.g. 111 or 112) as well as supporting/managing software (see Rein at pp 7-8, [0058]-[0061]; Figs. 18-20); as stated above, said “system” is interpreted by the Examiner as the claimed content management system where the supporting/managing software is collectively interpreted by the Examiner as the claimed second application.

Collins teaches this feature. That is, Collins provides a method whereby Rein may pass a viewing location from its GUI 107 hosted by the device 102 to its database server 110 comprising various databases (e.g. 111 or 112) as well as supporting/managing software (see Rein at pp 7-8, [0058]-[0061]; Figs. 18-20). Further Collins teaches using said viewing location to allow for synchronization and side-by-side display of a document and differences/changes made to said document, where the synchronization allows the user to scroll either side of the display and have the other side maintain its alignment.
The combination of Rein with Collins enhances the features of Rein by providing a method of simultaneous and synchronized display of selected document portions with differences made to the portion over time and by who, along with other metadata associated with the differences.

Specifically, regarding independent claims 1 (and similarly independent claim 17), Appellant argues:
	
	B. The prior art of Collins fails to teach or suggest the limitation: (bottom of page 9 of Brief)

“request, from the first application, by a second application associated with the content management system and executing on the computing system, a viewing location of the content item that is presented in the first graphical user interface”

Specifically, that Collins first fails to teach or suggest:

request, from the first application, by a second application associated with the content management system and executing on the computing system, …

The Examiner respectfully disagrees.

Collins teaches both a processing server 2004 and one or more client devices 2006a, b; client devices 2006 indirectly connected (e.g., in communication with) to processing server 2004 via network 2008; client device 2006b being directly connected (e.g., in communication with) to the processing server 2004 and may in fact be the same physical device as processing server 2004 (p. 8, [0153]; Fig. 1).
Collins teaches that the processing server 2004 is configured for maintaining a database 2095 (p. 8, [0155]; Figs. 1-2). The database 2095 storing “document families” (see p. 2, [0015] for definition). The processing server 2004 is also responsible for determining and providing to the client devices 2006 “diffs” between two document versions via document diff logic 1010, alignment logic 1013 and rendering engine 1030 (pp. 8-9, [0159]-[0162]).
Client devices 2006 may include text editing software such as Microsoft Word (p. 8, [0157]).
The Examiner interprets the claimed first application as the text editing software (e.g. MS Word) stored on the client devices 2006.
The Examiner interprets the claimed second application as the processing server 2004 containing database 2095 which has stored “document families”. Due at least in part that the processing server 2004 containing database 2095 stores “document families”, and also performs other functions (e.g. “diffs”, see above), it is further interpreted by the Examiner as the claimed content management system.
The client devices 2006 are in communication with the processing server 2004 either via network 2008 or through a direct connection (p. 8, [0153]; Fig. 1).
The client devices 2006 hosting text processing software (e.g. MS Word) are separate systems from that of the processing server 2004 hosting “diff” and other software.
Hence, the “system” comprises at least two programs hosted on separate devices; the separate devices in communications with each other.
In fact, Rein also teaches a “system” that comprises at least two programs hosted on separate devices; the separate devices in communications with each other (see above rebuttal in section A.).

C. The prior art of Collins further fails to teach or suggest the limitation: (top of page 12 of Brief)

“receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application”

as presently claimed

The Examiner respectfully disagrees.

 It is noted that Appellant cites support for this feature at paragraphs [0087]-[0088] of the Specification, describing a second application (e.g., the processing server 2004 containing database 2095 which has stored “document families”. Due at least in part that the processing server 2004 containing database 2095 stores “document families”, and also performs other functions (e.g. “diffs”, see above))requesting a viewing location of the “content item” ([0029] defines “content items” as digital data, documents, text files, audio files, video files, etc. or collections for grouping other content items together with different behaviors, such as folders, playlists, albums, etc.); the “content item” in this scenario is that whole or portion of the “content item” currently displayed in the viewing window (Specification at [0087]).
The invention communicates the “viewing location” from the first application to the second application for the purpose of synchronizing and aligning what is displayed in the viewing window (e.g. a document) with any changes made to the document displayed in the viewing window.

Collins teaches or at least implies that communication of a viewing location takes place in order for Collins, via synchronized scrolling and alignment techniques (see Collins at Figures 8a, p. 9, [0164]) to generate a display where the document and any changes made to the document are aligned with one another.

Appellant further argues out a “diff array data” not being received by a second application and is not the claimed first application.
The Examiner is unclear as to what Appellant means by this statement, but believes that the explanation above in view of Collins clarifies the Examiner’s interpretation.

D. The prior art of Rein further fails to teach or suggest the limitations: (bottom of page 12 of Brief)

cause display, in a second graphical user interface presented by the second application on the computing system, of one or more separated portions of detailed changes based on the change data,

wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface

as claimed
	Specifically, Appellant argues that the Examiner never explains how Fig. 2 of Rein is a

second graphical user interface presented by the second application on the computing system”

as claimed in claim 1.

Instead, this “web browser-based GUI” is the same disclosure relied upon to allegedly teach or suggest “a first graphical user interface of a first application associated with the content item.” OA at 4-5.

The Examiner respectfully disagrees that Rein fails to teach these limitations.

Rein teaches a display and editing GUI 107 (interpreted by the Examiner as the claimed first graphical user interface) displayed on a device 102. A user 101 (aka knowledge worker) submits a table data request 108 to a database server 110. The database server 110 sends to the device 102 the particular table that the user 101 wishes to view or edit. The particular table is then displayed to the user 101 in the GUI 107.
The particular table may include data from both a table data database 111 and/or a user edit history database 112; the latter containing metadata as to changes made, the time they were made, author making the change, etc. (see Rein at pp. 2-3, [0032]-[0035]; Figs. 1-2).
Figure 2 of Rein, depicts the GUI 107 displaying the particular table that the user 101 requested along with an additional feature that allows the user 101 to select a particular table cell and cause display of a pop-up GUI (the Examiner interprets this pop-up GUI as the claimed second graphical user interface) to be presented to the user 101 displaying information about any changes made to the selected particular table cell data.

Appellant further argues that the prior art of Rein does not teach or suggest

“wherein the detailed changes displayed are detailed markups of the change data that dynamically correlate with the viewing location of the content item that is presented in the first graphical user interface”

as claimed.

Appellant argue that Rein discloses that the editor and timestamp relied upon are always displayed (“Further shown is a field 202 illustrating a version history for the table displayed within the table display and editing GUI 107”) or displayed based on user interaction (“mouse pointer tooltip”). Rein at [0035] and [0037] respectively.

	The Examiner respectfully disagrees.

Figure 2 depicts the displaying and editing GUI 107 along with a field 202 illustrating a version history for the entire displayed table. Here the entire table is interpreted by the Examiner as the claimed content item, the field 202 is interpreted by the Examiner as the claimed detailed markup of the change data. Further, the entire table and the field 202 are “dynamically correlated” as when the table is loaded, the field 202 is displayed.
Perhaps a better illustration of this feature is provided by Rein in Figures 3 (label 301), 4 (label 402), 5 (label 501), 6 (label 602), 7 (label 702), 9 (label 902) and 11 (label 1101).

Dependent claim 3:
E. The prior art of Collins fails to teach or suggest the limitation: (middle of page 14 of Brief)

“register, by the second application, a hook within an operating system that manages the first application and the second application”

as claimed

Appellant argues that there is no indication that “a hook within an operating system” is discussed at all, much less taught or suggested in Collins. To teach a “hook within an operating system that manages the first application and the second application” there would need to be some discussion of both the operating system and registering the hook.
The discussion in Collins relied upon by the Examiner is discussing how the system aligns the right and left document, but never discusses how this alignment between documents interacts with the operating system or allows the system to “monitor[] by the second application [] interactions between the first application and the first version of the content item” as presently claimed. Collins at [190]-[196].
With no discussion of how the first and second applications interact with the operating system, Rein in view of Collins fails to teach or suggest the claims as current presented.

The Examiner respectfully disagrees.

As indicated previously, the Examiner interprets the claimed first application as the text editing software (e.g. MS Word) stored on the client devices 2006.
The Examiner interprets the claimed second application as the processing server 2004 containing database 2095 which has stored “document families”. Due at least in part that the processing server 2004 containing database 2095 stores “document families”, and also performs other functions (e.g. “diffs”, see above), it is further interpreted by the Examiner as the claimed content management system.
The client devices 2006 are in communication with the processing server 2004 either via network 2008 or through a direct connection (p. 8, [0153]; Fig. 1).
The client devices 2006 hosting text processing software (e.g. MS Word) are separate systems from that of the processing server 2004 hosting “diff” and other software.
Hence, the “system” comprises at least two programs hosted on separate devices; the separate devices in communications with each other.
In fact, Rein also teaches a “system” that comprises at least two programs hosted on separate devices; the separate devices in communications with each other (see above rebuttal in section A.).
Given at least the software in communication with each other and the communications taking place in Collins, there must be some connection (i.e. a hook) between said software and operating systems hosting and executing said software.

VII. Rejections of Claims 2, 5, and 18-19 (bottom of page 14 of Brief)
A. There is No Factually Supported Reason to Combine the References (top of page 15 of Brief)

The Examiner respectfully disagrees for reasons similar to those rebutted in section VI, part A above.

B. The prior art of Megiddo fails to teach or disclose dependent Claims 2 and 18, (bottom of page 15 of Brief) as there is no:

“monitor, via the second application, interactions between the first application and the first version of the content item, the interactions comprising storage access events associated with the first version of the content item”

as claimed

Appellant argues that there is no discussion that Megiddo monitors “interactions comprising storage access events associated with the first version of the content item” as presently claimed. Megiddo, instead discusses accepting changes and communications through its authoring application. Megiddo at [0028]. However, these are not “access events” and there is no discussion of the authoring application being monitored by a second application. Without the second application, it is not possible for the second application to “detect the interaction” as presently claimed. Because there is no second application monitoring the authoring application and because there are no “storage access events” the combination of Rein in view of Collins and Megiddo fails to teach or suggest the features of claim 2.

	The Examiner respectfully disagrees.
	
Megiddo teaches a system comprising a collaborative authoring application 224 stored at a server 222 and including a change tracking module 226 and a communications module 228 (see Megiddo at p. 2, [0026]-[0028]; Fig. 2). Megiddo further teaches thick or thin client applications such as browser 232 on table 210 or authoring client applications 238. (see Megiddo at p. 2, [0026]-[0028]; Fig. 2).
Here, the client applications 232, 238 are interpreted by the Examiner as the claimed first application and the software residing at the server 222 is interpreted by the Examiner as the claimed second application.
Figure 9 of Megiddo illustrates steps that occur whenever a user interacts with a document and changes resulting in said interaction are tracked at a server. the tracking module tracks (e.g. monitors) changes made by users (authors) within the collaborative authoring application and may notify the authors of said changes.
At step 902 of Fig. 9, authors may request from the server to view edits and comments made by others and at step 904, 906, 908 and 910, receive for display said edits and comments.
In order to carry out steps in Fig. 9, said received edits and comments associated with collaborative content (step 902) would have needed to be stored following step 902.
The tracking system of Megiddo is interpreted by the Examiner as teaching a second application monitoring (tracking) events (e.g. edits, comments, etc.) carried out on a first application and implies the storage/access of said events such that they may be requested by authors for viewing.

	Dependent claim 5:
C. The prior art of Megiddo fails to teach or suggest: (middle of page 16 of Brief)

“wherein a description of the at least one of the changes comprises a markup showing the at least one of the changes, and wherein the change data comprises a summary of two or more changes grouped together based on a commonality between the two or more changes, the second graphical user interface further displaying a user interface object that, when activated, causes the second graphical user interface to expand the summary of the two or more changes to display respective details pertaining to the two or more changes”

as claimed

Appellant specifically argues that the Megiddo fails to teach or disclose:

…summary of two or more changes grouped together based on a commonality between the two or more changes…

as claimed.

Appellant states that the Examiner relies on the discussion of the application presenting a “summary of edits and/or comments such as author of an edit, source of a comment, etc.” OA at 20-21 quoting Megiddo at [0060].

Appellant argues that these summaries are not “grouped together based on a commonality between the two or more changes. Instead the summaries are not grouped together at all, they are just each edit in summarized form. Megiddo at [0040] and Fig. 5A. As can be seen in Fig. 5A, the 504, 506, and 508 are not summaries of two or more changes grouped together based on a commonality between the two or more changes. Instead this is merely a list of all changes that are each individually summarized. When the user interacts with the individual summary, the summary is expanded to reveal that individual edit, not “respective details pertaining to the two or more changes.”

The Examiner respectfully disagrees.

Fig. 5a of Megiddo illustrates a grouping of comments changes all related to a sociology paper the group of collaborators are working on. The “commonality” is that all of the comments/changes are all related to the sociology paper being edited.
	
Dependent claim 19:
D. Claim 19 does not appear to be separately argued (bottom of page 17 of Brief)

VIII. Rejections of Claim 6, 9, and 13-16 (top of page 18 of Brief)

Claims 6, 9, and 13-16 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Rein, in view of U.S. Patent No. 8,386,504 to Wood et al (hereinafter “Wood”) in view of Collins. Office Action at p. 25. This rejection is respectfully traversed.

A. There is No Factually Supported Reason to Combine the References

The Examiner respectfully disagrees for similar reasons rebutted in section VI, part A above.

B. Regarding the rejection of independent claim 6, Appellant argues that the prior art of Collins fails to teach or suggest (middle page 19 of Brief)

request, from the first application, by a second application associated with the content management system and executing on the computing system, a viewing location of the content item that is presented in the first graphical user interface	

The Examiner respectfully disagrees for the similar reasons rebutted in section VI, part B above.

Appellant argues that the prior art of Collins fails to teach or suggest the limitation: (bottom of page 19 of Brief)

receive, by the second application, the viewing location of the content item that is presented in the first graphical user interface of the first application

The Examiner respectfully disagrees for the same reasons rebutted in section VI, part C above.

	D. Regarding the rejection of dependent claim 14 (middle of page 20 of Brief), Appellant argues that the prior art of Rein fails to teach or suggest:

identifying an electronic communication message transmitted between electronic communication user addresses associated with the at least two user accounts via an electronic messaging application, the electronic communication message pertaining to the content item

as presently claimed.

Appellant states that the Office Action admits that this feature is not explicitly taught or suggested by Rein in combination, instead relying on the system being “collaborative in nature, hence individual users viewing at least the tooltip information described above, would effectively communicate or notify others as to changes and/or edits each of the users have made.” OA at 34.
Appellant argues that simply implying that a user viewing an edit teaches or suggests this claim is incorrect.
There is no teaching within this combination related to identifying an electronic communication message that is transmitted between electronic communication user addresses associated with the at least two user accounts via an electronic messaging application, the electronic communication message pertaining to the content item as presently claimed.
There is no identification of the “electronic messaging application” or what the “electronic communication message” even is in this context.
The edits of Rein, in combination, are not transmitted between electronic communication user addresses associated with the at least two user accounts, instead the edits are logged and not transmitted to any particular location. Rein at Fig. 6.
Storing edits does not teach or suggest identifying an electronic message that is transmitted.

The Examiner respectfully disagrees.

It is noted that Appellant cites support for this limitation at paragraph [0097], (referencing Fig. 4) of the Specification.
Rein teaches provision of metadata that is associated with each user in the collaboration as to their edits or modifications to a document (e.g. table) (e.g., additions, deletions, modifications, etc.) made. This metadata may include and email address of the user making the edit (see p. 3, [0038]). Given that the system of Rein is collaborative in nature, authors or editors are able to view information associated with a whole or selected portion of a document. By providing an email address as well as other information identifying the author who made modifications, one of ordinary skill would have known to use said email address as a means of contacting the author who made the modifications.

Further, because the system of Rein, in combination, merely stores the edits, there is no teaching of

“based on the content of the electronic communication message, generating a comment associated with the content item; and
providing, to the client device, the comment in association with the at least one of the first version of the content item or a second version of the content item”

as claimed.

The Examiner respectfully disagrees.

It is noted that Appellant cites support for these limitations at paragraphs [0097]-[0099], (referencing Fig. 4) of the Specification. Label 306 is the claimed second graphical user interface. It depicts comment 402. Comments can be harvested from communications (e.g. emails, instant messages, collaborative documents, etc.) related to the content item.
Rein teaches metadata (Rein uses the term “edit history”, see p. 2, [0028]) associated with table data that appears along with the table data typically as a pop-up (e.g. Rein uses the term “tooltip”) that appears when the user selects a particular table data (Rein at p. 2, [0029]). Once an edit is received, it may be stored into the user edit history database 112 at the database server 110. The “edit history” may then be transmitted to additional users as an edit update via HTTP TCP/IP (see Rein at p. 3, [0034]). Rein teaches the “edit history” may include a user ID, a data description relating to previous changes and a date on which certain changes were made (Rein at p. 3, [0037], see also p. 3, [0040]; Fig. 7; p. 4, [0042]; Fig. 9; [0043]; Fig. 10). The “edit history” may also contain an email address of the user making the edit to the content item(s). An “edit history” record is generated each time an edit is registered.

X. Regarding the previous rejection of dependent claim 12 (middle of page 21 of Brief) Appellant argues that the prior art of Glover fails to teach claim 12 because Glover fails to teach or suggest

“indicating that the change in the content item alters the semantic meaning of the content item”

as currently claimed because there is no indication provided, just the edits themselves.

	The Examiner respectfully disagrees.

	Glover teaches categorization by name of differences (changes) between portions of documents that are compared to identify differences.
	The different categories of changes, by name, indicate to the user that meaning may have been changed between versions of the document.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/James H. Blackwell/
05/06/2022


Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177     

                                                                                                                                                                                                   /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.